DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
This action is in response to the reply filed 11/23/2021. The allowed claims are 1-4, 6-12, 28-35. The closest prior art of record is USP 6,034,872 to Chrysler in view US Patent Application Publication 2013/0244077 to Palanchon, US Patent Application Publication 2014/0224452 to Abels, US Patent Application Publication 2015/0198372 to Desikan and US Patent Application Publication 2016/0204486 to Kenney.
The following is an examiner’s statement of reasons for allowance: independent claims  1, 28 and 32 recite limitations that further define the inlet and outlet headers connected to the two flow chambers with claim 1 defining a single inlet header connecting the first and second inlet chambers which is not disclosed by Chrysler, and similarly for claim 28  and 32 which describes the inlet and outlet header being in fluid communication with both the first and second volumes including both pluralities of flow paths. However in Chrysler the two fluid volumes are for separate circuits and not interconnected through common headers. While Kenney discloses header, 54 and 56 in figure 20-22 that interconnect two flow passages it would not be obvious to interconnect the fluid passages of Chrysler as is done in Kenney as doing so would interconnect what are separate circuits in Chrysler. Therefore for at least these reasons claims 1, 28 and 32 present grounds for allowable subject matter
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847. The examiner can normally be reached Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ERIC S RUPPERT/Primary Examiner, Art Unit 3763